Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 1 of 13 PageID #: 1109




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 JOHN DOE,                                    )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )     No. 1:20-cv-00123-JRS-DML
                                              )
 TRUSTEES OF INDIANA UNIVERSITY,              )
 LAUREN ROBEL,                                )
 KATHY ADAMS-REISTER,                         )
 LIBBY SPOTTS,                                )
 ROBERT BILLINGHAM,                           )
 MICHAEL COURTNEY,                            )
 GRANT VOGTMAN,                               )
                                              )
                           Defendants.        )


                              Order on Pending Motions

    After being suspended for alleged sexual misconduct, Plaintiff John Doe sued the

 Trustees of Indiana University, Lauren Robel, Kathy Adams-Reister, Libby Spotts,

 Robert Billingham, Michael Courtney, and Grant Vogtman (together, "IU") under 42

 U.S.C. § 1983, alleging a deprivation of due process. The Court will not repeat the

 factual background, which is available in Doe v. Trustees of Indiana University, No.

 1:20-cv-00123-JRS-DML, 2020 WL 6274816 (S.D. Ind. Oct. 26, 2020). There, the

 Court dismissed the First Amended Complaint for failure to plead the state-

 disclosure element of a stigma-plus claim. (See ECF No. 58.) John has now filed a

 Second Amended Complaint, (ECF No. 59), which he says remedies the issue.

 Defendants again move to dismiss for failure to state a claim. (See ECF No. 60.)




                                          1
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 2 of 13 PageID #: 1110




                               I.     Standard of Review

     In deciding a motion under Rule 12(b)(6), the Court must determine whether a

 complaint's factual allegations "state a claim to relief that is plausible on its face."

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009). The Court's inquiry on a motion to dismiss must be limited to

 the allegations in the operative complaint, and extrinsic evidence may be considered

 only if it is "referred to in the plaintiff's complaint" and "central to his claim."

 Hutcherson v. Krispy Kreme Doughnut Corp., 803 F. Supp. 2d 952, 956 (S.D. Ind.

 2011) (citations omitted).

     However, if "matters outside the pleadings are presented to and not excluded by

 the court," a Rule 12(b)(6) motion "must be treated as one for summary judgment

 under Rule 56." Fed. R. Civ. P. 12(d). "All parties must be given a reasonable

 opportunity to present all the material that is pertinent to the motion." Id.

     In his brief in opposition to the second motion to dismiss, John attached an

 exhibit—the Declaration of Libby Spotts, (ECF No. 66-3 at 4)—that is purely

 extrinsic. 1 Rather than rule on the motion to dismiss, the Court indicated that it

 wanted to consider the declaration, and it invited the parties to submit any additional

 evidence related to the declaration. (See ECF No. 71.) Each party has now done so

 or notified the Court that no additional evidence would be forthcoming. (See ECF

 Nos. 72, 75.) Accordingly, the Court now converts IU's second motion to dismiss

 under Rule 12(d), treating the motion as one for summary judgment.


 1Apparently, counsel for IU obtained the declaration and sent it to John's counsel the day
 before John's brief in opposition to the motion to dismiss was due. (ECF No. 66-3 at 1–3.)
                                              2
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 3 of 13 PageID #: 1111




    Summary judgment is appropriate if "the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of

 law." Fed. R. Civ. P. 56(a). The movant bears the initial burden of production.

 Modrowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013). That initial burden

 consists of either "(1) showing that there is an absence of evidence supporting an

 essential element of the non-moving party's claim; or (2) presenting affirmative

 evidence that negates an essential element of the non-moving party's claim."

 Hummel v. St. Joseph Cnty. Bd. of Comm'rs, 817 F.3d 1010, 1016 (7th Cir. 2016)

 (citing Modrowski, 712 F.3d at 1169). If the movant discharges its initial burden, the

 burden shifts to the non-moving party, who must present evidence sufficient to

 establish a genuine issue of material fact on all essential elements of his case. See

 Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 702 (7th Cir. 2009). The Court must

 construe all facts and any reasonable inferences arising from them in favor of the

 non-movant. See Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017) (citation

 omitted).

                               II.   Motion to Strike

    IU moves to strike several parts of the Doe Declaration, (ECF No. 72-1 at 1–5),

 which John filed in response to the Court's notice that it would convert the motion to

 dismiss into one for summary judgment. Alternatively, IU asks the Court not to rely

 on the parts of the Doe Declaration that IU believes are inadmissible. The content of

 the Doe Declaration essentially mirrors the allegations in the Second Amended

 Complaint, in fewer words. The Court will only rely on the portions of the declaration



                                           3
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 4 of 13 PageID #: 1112




 that are admissible, so the motion's alternative request is granted. To the extent

 the Court has cited any part of the Doe Declaration in this order, the motion to strike,

 (ECF No. 76), is denied.

                                   III.   Discussion

    The Due Process Clause guarantees certain procedures when a state actor

 deprives someone of "life, liberty, or property." U.S. CONST. amend. XIV, § 1. Of

 course, a deprivation of life is not at issue. And no one disputes that the Seventh

 Circuit does not recognize a stand-alone property interest in higher education at a

 state university. See Charleston v. Bd. of Trs. of Univ. of Ill. at Chi., 741 F.3d 769,

 772 (7th Cir. 2013). So, the issue narrows to whether the Second Amended Complaint

 adequately establishes a liberty interest. To establish a liberty interest under the

 "stigma-plus test," John must show (1) that the state disclosed false information that

 damaged his reputation, (2) that the reputational harm made it "virtually impossible"

 for him to find employment in his chosen profession, and (3) that his legal status was

 altered, depriving him of a previously held right. See Doe v. Purdue Univ., 928 F.3d

 652, 661 (7th Cir. 2019) (citations omitted).

    A. Legal Rule

    The parties read the operative stigma-plus cases differently and dispute whether

 common law formulations of defamation are relevant. Some historical background

 may help illuminate the legal rule. The stigma-plus test was first articulated in Paul

 v. Davis, 424 U.S. 693 (1976). The Supreme Court in Paul clarified that the "mere

 defamation of an individual" without a showing of a change in legal status was



                                            4
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 5 of 13 PageID #: 1113




 insufficient to invoke the guarantees of procedural due process." 424 U.S. at 706.

 Breaking down the term "stigma-plus," then, "stigma" refers to the government's act

 of defamation, and "plus" refers to a change in legal status. Notably, the "stigma"

 part of the stigma-plus test has always been grounded in common-law conceptions of

 defamation, ever since the test's origin in Paul.

    Soon after Paul, the Supreme Court rejected application of the stigma-plus test

 "when there is no public disclosure of the reasons for the discharge." Bishop v. Wood,

 426 U.S. 341, 348 (1976) (emphasis added).          The "classic case" of government

 defamation envisioned by the justices was a "government blacklist, which when

 circulated or otherwise publicized to prospective employers effectively excludes the

 blacklisted individual from his occupation, much as if the government had yanked

 the license of an individual in an occupation that requires licensure." Olivieri v.

 Rodriguez, 122 F.3d 406, 408 (7th Cir. 1997) (referencing the facts in Joint Anti-

 Fascist Refugee Comm. v. McGrath, 341 U.S. 123 (1951)).           In that prototypical

 situation, the government—on its own initiative—intervenes to thwart a blacklisted

 employee's later attempts to get hired.

    Over time, courts applied the stigma-plus test to more nuanced circumstances. In

 the process, courts have continued to analogize to common-law defamation principles

 when analyzing stigma-plus claims.        In Olivieri v. Rodriguez, a police officer in

 training, Olivieri, was fired without a pre-deprivation hearing for allegedly sexually

 harassing other trainees.      122 F.3d at 407.       The ex-officer sued the police

 superintendent under § 1983, and the district court granted summary judgment for



                                             5
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 6 of 13 PageID #: 1114




 the superintendent. Id. On appeal, Olivieri sought to dispense with the public-

 disclosure requirement of stigma-plus claims.        Id. at 408.    Olivieri said that,

 inevitably, he would need to disclose that he had been fired for sexual harassment in

 future job interviews with police departments, which would "reveal the ground of the

 termination as effectively as (actually more effectively than) if the Department had

 taken out a full-page ad in every newspaper in the nation announcing" the reasons

 for Olivieri's termination. Id. at 408. Citing common law, Judge Posner declined to

 alter the legal rule and wrote that Olivieri had not established a liberty interest under

 the stigma-plus test because he had not proven state publication:

    [Olivieri's] position resembles the largely discredited doctrine of "compelled
    republication" or (more vividly) "self-defamation," which allows the victim of a
    defamation to satisfy the requirement of publication by publishing it himself,
    for example to prospective employers as in the present case. . . . The doctrine
    is inconsistent with the fundamental principle of mitigation of damages. It is
    no doubt highly likely that the ground of Olivieri's discharge would become
    known to prospective employers, but it is not certain. A prospective employer
    might not ask him—might ask only the Chicago Police Department, which for
    all we know might refuse to disclose the grounds of Olivieri's discharge; many
    former employers refuse to answer such inquiries, because of fear of being sued
    for defamation. The principle of self-defamation, applied in a case such as this,
    would encourage Olivieri to apply for a job to every police force in the nation,
    in order to magnify his damages; and to blurt out to each of them the ground
    of his discharge in the most lurid terms, to the same end. Most states, as noted
    in the decisions cited above, reject self-defamation as a basis for a tort claim,
    and it would be odd for federal constitutional law to embrace this questionable
    doctrine.

 Olivieri, 122 F.3d at 408–09. Unlike the prototypical government-blacklist situation,

 the government never disclosed the grounds of Olivieri's termination. Certainly, the

 government did not disclose the grounds on its own initiative. If Olivieri volunteered




                                            6
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 7 of 13 PageID #: 1115




 the grounds for his discharge in a future interview with another police department,

 that would have been unactionable self-defamation, not state disclosure.

    In Dupuy v. Samuels, 397 F.3d 493 (7th Cir. 2005), state law tasked the Illinois

 Department of Children and Family Services ("DCFS") with determining whether

 credible evidence supported an allegation of child abuse by any given person. Dupuy,

 397 F.3d at 497. If the DCFS found that an allegation was supported by evidence,

 Illinois law directed the DCFS to enter an "indicated" finding as to the responsible

 person on a central child abuse register. Id. at 497. State law compelled anyone

 marked as "indicated" on the central register who sought work in the childcare sector

 to authorize DCFS to disclose his "indicated" status to a prospective employer. Id. at

 510. Thus, the Seventh Circuit held that the plaintiffs met the state publication

 requirement. Id. Like the classic case of the government blacklist, the DCFS—on its

 own initiative—disseminated damaging information to prospective employers. Id.

 Although Dupuy did not speak in terms of consent, its logic is really about whether

 the plaintiffs consented to disclosure of their "indicated" status.        It is a well-

 established principle of common law that "the consent of another to the publication

 of defamatory matter concerning him is a complete defense to his action for

 defamation." RESTATEMENT (SECOND) OF TORTS § 583 (1977). "The privilege conferred

 by the consent . . . is absolute." Id. § 583 cmt. f. Although the Dupuy plaintiffs signed

 off on disclosure of their status through the DCFS system, that "consent" was

 involuntary because state law left them no choice but to consent; thus, consent did

 not operate as a defense to a stigma-plus claim there. See id. § 583 cmt. b ("consent



                                            7
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 8 of 13 PageID #: 1116




 may be ineffective to bar recovery for defamation if it is obtained" in circumstances

 indicating it was not voluntarily given).

    Doe v. Purdue University represented the first time the Seventh Circuit permitted

 a stigma-plus claim in the context of a university's student disciplinary finding. But,

 importantly, that case involved a student in a Navy ROTC program, a job training

 program linked with the university that ultimately leads to a career as a Navy officer.

 The student had a "legal obligation to authorize the disclosure" of his sexual

 misconduct finding to the Navy. Purdue Univ., 928 F.3d at 662. Neither the Seventh

 Circuit opinion nor the district court opinion, Doe v. Purdue University, 281 F. Supp.

 3d 754 (N.D. Ind. 2017), rev'd, 928 F.3d 652, clarify where this "legal obligation" came

 from, but that did not matter, at least at the motion-to-dismiss stage. What mattered

 in Doe v. Purdue University was that some legal obligation allegedly vitiated any

 consent by the student to disclosure of his sexual misconduct finding—consent that

 would have otherwise defeated the student's stigma-plus claim.

    B. Application

    Applying the principles above to this case leads to the conclusion that John has

 not established a cognizable liberty interest under a stigma-plus theory.

    First, given the parties' extensive briefing on the issue, a few words on the defense

 of consent is appropriate, if not entirely necessary to the decision in this case (as will

 become clear). Even if IU had told Purdue that John had committed sexual assault

 in connection with John's application to transfer to Purdue, as John alleges, (see 2d

 Am. Compl. ¶ 168, ECF No. 59), John would have no stigma-plus claim. That is



                                             8
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 9 of 13 PageID #: 1117




 because John would have consented to publication by authorizing any defamatory

 disclosure from IU to Purdue. In turn, consent would bar John's recovery. John tries

 to fit his case into the mold of Dupuy and Doe v. Purdue University, but the facts,

 even as alleged, do not demonstrate here that any legal obligation vitiated his consent

 to IU's publication. In Dupuy and Doe v. Purdue University, the plaintiffs alleged

 that legal obligations to "consent" rendered involuntary and illusory any consent to

 publication they may have given. As a result, in those cases, consent was not a

 defense to recovery. But, here, there is simply no indication that John's consent to

 publication was involuntary or otherwise illusory. John cites no law requiring him

 to consent to IU's publication. True, as part of his transfer application, John agreed

 to "authorize secondary and post-secondary schools [he has] attended to release

 information needed by Purdue to process and verify [his] application." (ECF No. 59-

 8.)   He also "affirm[ed], under the penalties for perjury, that the provided

 representations [in his transfer application], including information related to my

 citizenship status and/or presence in the United States[,] are true." (Id.) But neither

 of these pre-conditions to submitting a transfer application to Purdue amounts to a

 legal obligation to consent to disclosure of defamatory information. To truly parallel

 Dupuy, John would have needed to show that some extant legal obligation—like a

 statute or regulation—required him to consent to IU's disclosure of his sexual

 misconduct finding whenever he applied to any university that could support his

 prospective career as a businessman. Instead, John has merely shown that one

 transfer application to one such university required consent to disclosure as a pre-



                                           9
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 10 of 13 PageID #: 1118




  condition to applying. That pre-condition simply does not look much like the blanket

  state law that vitiated the plaintiffs' consent in Dupuy. It looks more like voluntary

  consent. See Eitler v. St. Joseph Reg'l Med. Ctr. S. Bend Campus, Inc., 789 N.E.2d

  497, 500 (Ind. Ct. App. 2003) (Employee was required as part of application to

  Employer B to authorize Employer A to fill out evaluation form about Employee;

  Employer A sent a negative evaluation of Employee to Employer B; Employee sued

  Employer A for defamation; Employee had no claim because Employer A's publication

  was absolutely privileged by consent).

     In any event, the Court need not squarely hold that John's consent bars recovery

  because the evidence indisputably shows that IU never disclosed false and defamatory

  information to any third party—with John's consent or not.          According to IU's

  Associate Dean of Students and Director of Student Conduct, IU's Office of Student

  Conduct has never sent John's "disciplinary records to Purdue University, or any

  other university or college." (Spotts Decl. ¶ 7, ECF No. 66-3 at 6.) John now concedes

  that IU has never disclosed the content of his disciplinary record to anyone. (ECF No.

  78 at 8.)

     However, there is evidence that IU disclosed the fact of John's suspension. John

  requested that IU's registrar send his transcript to Purdue as part of his transfer

  application. (Spotts Decl. ¶ 8, ECF No. 66-3 at 6; Doe Decl. ¶¶ 15–17, ECF No. 72-1

  at 4.) IU granted the request. (Spotts Decl. ¶ 8, ECF No. 66-3 at 6.) John's transcript

  contains the following notation:

     STUDENT IS ON DISCIPLINARY SUSPENSION EFFECTIVE 12/16/2019



                                            10
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 11 of 13 PageID #: 1119




  (ECF No. 72-2 at 5.) This notation, John says, constituted publication by IU to

  Purdue for purposes of his stigma-plus claim. Setting aside his consent to that

  publication, John is incorrect because a true statement cannot create liability for

  defamation. See RESTATEMENT (SECOND) OF TORTS § 558 (1977); Martino v. W. & S.

  Fin. Grp., 715 F.3d 195, 206 (7th Cir. 2013) ("Any statement actionable for

  defamation must not only be defamatory in nature, but false."). By its terms, the

  notation is true. No one can dispute that John has been on disciplinary suspension

  since December 16, 2019. That is, in fact, a foundational premise of John's lawsuit.

  (See, e.g., 2d Am. Compl. ¶ 1, ECF No. 59 (alleging that IU's suspension of him caused

  irreparable harm).)

     John protests that, even if the notation is technically true, it inescapably implies

  that John did something wrong that was worthy of discipline, when John says he did

  nothing wrong. The plaintiff in Yeatts v. Zimmer Biomet Holdings, Inc., 940 F.3d 354

  (7th Cir. 2019), made precisely this argument in a defamation suit against his former

  employer. The employer in Yeatts had disseminated a document stating that the

  plaintiff was "[s]uspended in connection with [a] corruption-related investigation

  involving Biomet Brazil." 940 F.3d at 358. Noting that truth was "a total defense to

  a defamation claim," negative implications notwithstanding, the Seventh Circuit held

  that the employer's statement about the fact of suspension was "not actionable

  defamation." Id. at 359. You could say the same thing about the notation on John's

  transcript, which states the incontrovertible fact that John has been on disciplinary




                                            11
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 12 of 13 PageID #: 1120




  suspension since December 16, 2019. 2 The notation is true, so it is "not actionable

  defamation," id., no matter the implication.

      In sum, there is no evidence that IU ever disclosed to a third party that it had

  found John guilty of sexual misconduct. In addition, any statement about the fact of

  John's suspension is not actionable. Accordingly, there is no genuine dispute that the

  state-disclosure element of the stigma-plus test has not been met.

                                     IV.    Conclusion

      By adducing no evidence of state disclosure, John has failed to establish a

  cognizable liberty interest to sustain his due-process claim, so IU is entitled to

  judgment as a matter of law. Accordingly, IU's motion to dismiss, (ECF No. 60), after

  conversion to a motion for summary judgment under Rule 12(d), is granted. All

  claims are dismissed with prejudice. Final judgment shall issue in a separate

  order.

      As a final housekeeping measure, the Clerk is directed to replace on the docket

  Defendant "Indiana University" with "Trustees of Indiana University." The Clerk

  should also note that the motion to strike, (ECF No. 76), was granted in part and

  denied in part.

      SO ORDERED.




  2Here, IU did not even say why John was suspended in its notation on his transcript,
  unlike the employer in Yeatts, who disclosed that the employee was suspended because he
  was suspected of corruption. If anything, IU's defense of truth as to the notation is even
  stronger than the defense in Yeatts.
                                              12
Case 1:20-cv-00123-JRS-MG Document 80 Filed 05/04/21 Page 13 of 13 PageID #: 1121




  Date: 5/4/2021




  Distribution to registered parties of record via CM/ECF.




                                          13
